Rolando




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 24, 2015

                                       No. 04-15-00481-CV

                        JOERIS GENERAL CONTRACTORS, LTD.,
                                     Appellant

                                                 v.

                                       Rolando CUMPIAN,
                                            Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-14392
                         Honorable Stephani A. Walsh, Judge Presiding


                                          ORDER
        The court reporter responsible for preparing the reporter’s record for this appeal filed a
notification of late record stating the reporter’s record has not been filed because appellant failed
to request the record in writing and failed to pay the reporter’s fee. Appellant filed proof of
arrangement for payment on September 10, 2015.

       It is therefore ORDERED the reporter’s record be filed no later than November 2, 2015.


                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court